UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-8061


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARTY LORENZO WRIGHT,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Raymond A. Jackson,
District Judge. (4:95-cr-00044-TEM-TEM-1)


Submitted:   April 25, 2013                     Decided: April 29, 2013


Before AGEE and    WYNN,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marty Lorenzo Wright, Appellant Pro Se.   Michael R. Smythers,
Assistant  United  States  Attorney,  Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Marty   Lorenzo    Wright       appeals   the   district   court’s

order denying his “Writ of Coram Nobis.”              We have reviewed the

record and find no reversible error.           Accordingly, we affirm for

the reasons stated by the district court.                  United States v.

Wright, No. 4:95-cr-00044-TEM-TEM-1 (E.D. Va. Nov. 20, 2012).

We   dispense   with   oral   argument     because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                      AFFIRMED




                                       2